Title: From Thomas Jefferson to the County Lieutenants of King William and Certain Other Counties, 12 April 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council April 12th 1781.

As your Militia is now returned or on their return home we have thought it necessary to take off the Suspension of the Act of October 1781 for recruiting this States Quota of Troops to serve in the Continental Army and to desire you to proceed to the raising the New Levies required from your County by that Law, and sending them to the Rendezvous as directed in my Letter of January 19th. 1781. I am &c,

T. J.

